DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on January 5, 2022, claims 1, 8, and 15 are amended by applicant's request. Therefore, claims 1-20 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (US pub 2018/0322050) (Eff filing date of pp 5/3/2017) in view of Pass et al (US pub. 2017/0212679) (Eff filing date of app: 7/31/2015) (Hereinafter Pass) and further in view of Huras et al (US Pub 2007/0143299) (Eff filing date :12/19/2005) (Hereinafter Huras).


As to claim 1, 8, and 15, Thomsen teaches a computer-implemented method comprising: 
organizing a plurality of log records into a plurality of buckets, wherein each bucket is associated with a range of a plurality of ranges within a backing store (see p. 3, “In a first aspect, execution of a page flusher is initiated in an in-memory database system in which pages are loaded into memory and having associated physical disk storage by a resource flush thread using a queue” and p. 16, “pages are loaded into memory and having associated physical disk storage”);  
selecting a bucket of the plurality of buckets from which a portion of the log records of the plurality of log records are to be flushed (see abstract, “These identified pages are to be flushed to the physical disk storage.  Each page is assigned with a different ordered physical page number.” and p. 3);  
organizing the portion of the log records into parallel flush jobs;  and flushing the portion of the log records to the backing store in parallel (see p. 1, “self-adaptive parallel flushing of pages to disk.”, and p. 3, “a subset of the identified pages in the queue are flushed to physical disk storage, in parallel to the flushing by the page flusher tread, using at least one helper job.” And p. 34, range). 
Thomsen does not expressly teach flushed in parallel with one or more buckets of the plurality of buckets, and wherein the selected bucket is configured to be flushed in one parallel request.
Pass teaches oblivious parallel random access machine system and method in which he teaches flushed in parallel with one or more buckets of the plurality of buckets, and wherein the selected bucket is configured to be flushed in one parallel request (see p. 14, “To access a memory item addr, the CPU accesses all buckets down the path… data is “flushed” down the tree, for example, by selecting and emptying two random buckets from each level into their appropriate children, or by choosing an independent path in the tree and pushing data items down this path as far as they will go.”, p. 71, “In parallel, each CPU initiates an independent flush of the ORAM tree—this corresponds to selecting a random path down the tree, and pushing all data blocks in this path as far as they will go. To implement the simultaneous flush commands, as before, commands are aggregated across CPUs for each bucket to be modified, and the CPU with the smallest id performs the corresponding aggregated set of commands. For example, all CPUs wish to access the root node in their flush; the aggregation of all corresponding commands to the root node data is executed by the lowest-numbered CPU who wishes to access this bucket.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Thomsen by the teaching of Pass because flushed in parallel with one or more buckets of the plurality of buckets, and wherein the selected bucket is configured to be flushed in one parallel request, would enable the method because, “enables secure access and manipulation of outsourced shared data by multiple (mutually trusting) clients, i.e., multi-client outsourced data. Each client can simply act as an independent CPU, and executes the OPRAM-compiled program corresponding to the parallel concatenation of their independent tasks”, (see p. 21).
Thomsen does not expressly teach wherein the bucket selected is the bucket with a lowest log sequence number (LSN).
Huras teaches commitment of transactions in a distributed system, in which he teaches Wherein the bucket selected is the bucket with a lowest log sequence number (LSN) (see p. 9, where tail log sequence number will be the lowest LSN to be flushed).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Thomsen by the teaching of Huras because wherein the bucket selected is the bucket with a lowest log sequence number (LSN), would enable the method because, “Flushing the log record permits the node to re-perform the requested operation if a failure occurs sometime thereafter. Each tail log sequence number approximates a last transaction log record flushed by the respective node.”, (see p. 17).
 
As to claim 2,  9, and 16, Thomsen as modified teaches wherein the portion of the log records include destination logical block address (LBA) of the backing store associated with the range, and wherein the portion of the log records include log sequence numbers (LSNs) (see Thomsen p. 16, pages respective locations within the queue) (see Thomsen p. 35, “DI can ensure a consistent deployment, for example by guaranteeing that multiple objects are deployed in the right sequence based on dependencies, and by implementing a transactional all-or-nothing deployment.”).  

As to claim 3, 10, and 17, Thomsen as modified teaches wherein selecting the bucket of 
the plurality of buckets from which the portion of the log records of the plurality of log records are to be flushed includes selecting the bucket with the lowest LSN from a tree (see Thomsen p. 63, “Each of the primary system 405a and secondary system 405b may include a load balancing functionality.  Such load balancing functionality may for example be contained within a distinct load balancing server 470a or 470b.  But, such load balancing functionality may be managed by any suitable processing system.  For example, the application server 120 of the primary system may also manage the load balancing of requests issued to the application server of the primary system 405a, sending requests to the secondary system 405b as necessary to maintain a well distributed workload.”). 
 
As to claim 4 and 11, Thomsen as modified teaches wherein flushing the portion of the log records to the backing store in parallel includes invalidating the portion of the log records in memory (see Thomsen p. 83, “first, in the pre-critical phase all modified pages can be iterated through and flushed to physical persistence (i.e., disk, etc.).  Second, a critical phase can block all parallel updates and triggers all the remaining I/O to ensure the consistent state of data.”). 
 
As to claim 5, 12, and 18, Thomsen as modified teaches wherein flushing the portion of the log records to the backing store in parallel further includes removing the portion of the log records from the bucket (see Thomsen p. 57, “If the memory is needed elsewhere, least recently used pages can be removed from the cache”). 
 
As to claim 6, 13, and 19, Thomsen as modified teaches wherein flushing the portion of the log records to the backing store in parallel further includes removing the portion of the log records from the tree (see Thomsen p. 2, “The point at which a transaction can be rolled back to can be referred to as a save point.  If an error occurs in the midst of a multiple-statement transaction, the database system can recover from the error by rolling back to a most recent save point without needing to abort the entire transaction.”). 
 
  	As to claim 7, 14, and 20, Thomsen as modified teaches The computer-implemented method of claim 6 further comprising rebalancing the tree (see Thomsen p. 61-65).
Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection based on amended claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164